   Case 1:19-mj-01101-JO Document 1 Filed 11/20/19 Page 1 of 40 PageID #: 1



AB:JV
F# 2019R00434

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

IN THE MATTER OF THE SEIZURE OF:                   AFFIDAVIT IN SUPPORT OF
A COMPUTER HOUSED IN A COOLER                      AN APPLICATION FOR A
MASTER BRAND HOUSING TOWER                         WARRANT TO SEIZE
AND BEARING THE BAR CODE                           19-M-1101
RC912KKN11131500811 AND A ONE
TERABYTE WESTERN DIGITAL
WD10EALX HARD DRIVE BEARING
THE SERIAL NUMBER WCATR9321079
LOCATED AT THE PREMISES KNOWN
AND DESCRIBED AS 950 72ND STREET,
APT. #2A

              I, CHRISTOPHER R. ROMMENEY, being first duly sworn, hereby depose

and state as follows:

                        INTRODUCTION AND AGENT BACKGROUND

       1.       I make this affidavit in support of an application under Rule 41 of the

Federal Rules of Criminal Procedure for a warrant to seize a computer housed in a “Cooler

Master” brand housing tower and bearing the bar code RC912KKN11131500811 (the

“COMPUTER”) and a 1 Terabyte Western Digital WD10EALX Hard Drive bearing the

serial number WCATR9321079 (the “HARD DRIVE”) located at the premises known and

described as 950 72nd Street, Apt. # 2A in Brooklyn, NY 11228 (the “SUBJECT

PREMISES”), further described in paragraphs 5, 11-14 infra and in Attachment A, and for

the things described in Attachment B.

       2.       I am a Special Agent with the Department of Homeland Security,

Homeland Security Investigations (“HSI”) and have been employed as a Special Agent
   Case 1:19-mj-01101-JO Document 1 Filed 11/20/19 Page 2 of 40 PageID #: 2



since 2003. I was previously employed by New York State Office of the Inspector General,

as a Special Agent for three years. I have received specialized training and have experience

in the enforcement of federal laws including the Lacey Act and the Endangered Species Act

(“ESA”). I have participated in federal investigations, either as a case agent or officer or in

various support roles, including investigations involving the unlawful transport, export,

import, possession and sale of wildlife. I have also received training and participated in the

execution of search warrants, including search warrants for premises and electronic devices

and digital evidence found therein.

       3.       The information in this affidavit is based on my participation in this

investigation, review of various documents and information from other law enforcement

officers.

       4.       This affidavit is intended to show only that there is sufficient probable

cause for the requested warrant and does not set forth all of my knowledge about this

matter. Unless otherwise indicated, statements attributed to individuals in the affidavit are

set forth in sum, substance and in part.

                                      PROBABLE CAUSE

       5.       Based on my training and experience and the facts as set forth in this

affidavit, there is probable cause to believe that the COMPUTER and HARD DRIVE

described in Attachment B, and located at the SUBJECT PREMISES, further described in

Attachment A, constitutes evidence, and are instrumentalities of, violations of federal

criminal laws, including: smuggling goods out of the United States, in violation of Title 18,

United States Code, Section 554; laundering the proceeds of smuggling and conducting

financial transactions to promote smuggling, in violation of Title 18, United States Code,
                                                2
   Case 1:19-mj-01101-JO Document 1 Filed 11/20/19 Page 3 of 40 PageID #: 3



Section 1956; importing, exporting, taking, possessing, selling, delivering, receiving and

offering for sale in interstate or foreign commerce endangered species of wildlife, in

violation of Title 16, United States Code, Section 1538; and making or submitting any false

record or label for, or any false identification of, any wildlife which has been, or is intended

to be, transported in interstate commerce or foreign commerce, in violation of Title 16,

United States Code, Section 3372; and conspiracy to commit the foregoing offenses, in

violation of Title 18, United States Code, Section 371 (collectively, the “Subject Offenses”)

by Eugene Lantsman and his son, Leonid Lantsman.

                                  PRIOR APPLICATION

         6.     On November 14, 2019, the United States made an application for a

warrant to search the search the premises known and described as 950 72nd Street, Apt. #

2A and associated storage unit in Brooklyn, NY 11228, and any locked and closed items

contained therein. See Attachment C hereto, Affidavit in Support of an Application for a

Warrant to Search and Seize dated November 14, 2019. I hereby adopt and incorporate the

November 14, 2019 Affidavit in Support of an Application for a Warrant to Search and

Seize.

         7.     The Honorable James Orenstein, United States Magistrate Judge, granted

the application in part and denied it in part. The Court found that the November 14, 2019

Affidavit submitted in support of the application for a warrant did “not include any

allegation that the suspect keeps any [] computers or storage media in the subject premises.”

See Attachment D hereto, Memorandum and Order dated November 14, 2019, at 1 (19-

MC-1074 (JO)). The Court further found that “the government may conduct a search of the

premises for paper records and other physical evidence or instrumentalities of the offenses
                                                3
   Case 1:19-mj-01101-JO Document 1 Filed 11/20/19 Page 4 of 40 PageID #: 4



under investigation (see Aff. Attachment B, item 1) and then, if it discovers electronic

devices, return to the court seeking a warrant to search those devices.” Id. at 3.

Accordingly, on November 14, 2019, the Court issued a Search Warrant for the Premises

consistent with its Memorandum and Order. See Attachment E hereto.

         EXECUTION OF THE NOVEMBER 14, 2019 SEARCH WARRANT

       8.       The United States executed the November 14, 2019 Search Warrant for the

SUBJECT PREMISES this morning.

       9.       During the execution of the November 14, 2019 Search Warrant, Marina

Lantsman, the wife of Eugene Lantsman returned home.

       10.      Marina Lantsman told law enforcement agents that she did not work for

Arms and Antiques Inc. In sum and substance, she advised law enforcement agents that

there was a computer in the home office of her husband, Eugene Lantsman. In sum and

substance, Marina Lantsman stated that her husband used the computer and that she did not

use it, as she only used her cellphone.

       11.      During the execution of the Search Warrant, law enforcement agents

located a home office which contained the COMPUTER and numerous antique weapons,

antique items and non-fiction books concerning antique weapons, armor and metals.




                                               4
   Case 1:19-mj-01101-JO Document 1 Filed 11/20/19 Page 5 of 40 PageID #: 5



       12.      Photographs of Eugene Lantsman’s home office showing the location of

the COMPUTER are included below:




       13.      The COMPUTER appears to be a home-built or specially constructed

computer, as opposed to an already assembled computer available at retail, because it uses a

separately purchased housing unit that can contain separately purchased computer

components. The component parts of the COMPUTER cannot be identified without

opening the housing unit.

       14.      Also during the execution of the Search Warrant, law enforcement agents

located the HARD DRIVE in a closet in the living room of the SUBJECT PREMISES. The

HARD DRIVE appears to be one that could be a component of the COMPUTER or

attached to the COMPUTER as external storage.



                                              5
   Case 1:19-mj-01101-JO Document 1 Filed 11/20/19 Page 6 of 40 PageID #: 6



       15.      As described above and in Attachment B, this application seeks permission to

seize the COMPUTER and HARD DRIVE as evidence and instrumentalities of the Subject

Offenses.

       16.      Probable cause. I submit that there is probable cause to believe that evidence

of the Subject Offenses will be stored on the COMPUTER and HARD DRIVE, for at least

the following reasons:

             a. Based on my training and experience, I know that wildlife traffickers
                commonly use electronic means, including computers, to coordinate the
                purchase, shipment, and payment for internationally smuggled wildlife.

             b. Furthermore, based on my knowledge and consultation with FWS’ computer
                forensic technicians, I know that the continuing viability of a criminal
                operation dealing in the illegal smuggling of wildlife is dependent upon the
                storage of such information, either electronically, manually written, or both.
                Additionally, customer lists, customer contact information, shipping records
                and bank records are essential. Persons engaged in these kinds of activities
                tend to keep this information readily and conveniently accessible either
                electronically though computers, manually written or both.

             c. Therefore, I believe that the COMPUTER and HARD DRIVE constitute
                evidence, contraband, fruits, and instrumentalities of the Subject Offenses.

             d. Based on actual inspection of other evidence related to this investigation,
                including invoices, shipping records, bills or receipts, digital photographs,
                email communications, and advertising on the Website as detailed in Exhibit C
                hereto, I am aware that computer equipment was used to generate, store, and
                transmit documents used in the wildlife smuggling scheme.

             e. Based on statements made by Marina Lantsman, there is reason to believe that
                the COMPUTER was used exclusively by Eugene Lantsman.

             f. Eugene Lantsman previously advised law enforcements agents that he
                operated Arms and Antiques Inc. from the SUBJECT PREMISES.

             g. Arms and Antiques Inc. has a website that includes digital photographs of
                merchandise available for sale, communicates with customers through
                electronic mail and receives payments through PayPal.

             h. Other than the COMPUTER, no other computer was found on the SUBJECT
                PREMISES.
                                                6
   Case 1:19-mj-01101-JO Document 1 Filed 11/20/19 Page 7 of 40 PageID #: 7



             i. The COMPUTER was found in a home office, which Marina Lantsman stated
                was Eugene Lantsman’s office.

             j. The COMPUTER appears specially assembled, and allows for the housing and
                substitution of hard drives and other computer components.

             k. Based on my experience and training, individuals with home-built or specially
                constructed computers sometimes change hard drives to increase storage
                capacity or to save files on an external hard drive.

             l. The HARD DRIVE was found on the SUBJECT PREMISES.

       17.      Necessity of seizing or copying entire computers or storage media. In most

cases, a thorough search of premises for information that may be stored on storage media

often requires the seizure of the physical storage media and later off-site review

consistent with any later received warrant. In lieu of removing storage media from the

premises, it is sometimes possible to make an image copy of storage media. Generally

speaking, imaging is the taking of a complete electronic picture of the computer’s data,

including all hidden sectors and deleted files. Either seizure or imaging is often

necessary to ensure the accuracy and completeness of data recorded on the storage media,

and to prevent loss of the data either from accidental or intentional destruction. This is

true because of the following:

             a. The time required for an examination: As noted above, not all evidence
                takes the form of documents and files that can be easily viewed on site.
                Analyzing evidence of how a computer has been used, what it has been
                used for, and who has used it requires considerable time, and taking that
                much time on premises could be unreasonable. As explained above,
                because the warrant calls for forensic electronic evidence, it is exceedingly
                likely that it will be necessary to thoroughly examine storage media to
                obtain evidence. Storage media can store a large volume of information.
                Reviewing that information for things described in the warrant can take
                weeks or months, depending on the volume of data stored, and would be
                impractical and invasive to attempt on-site.



                                                 7
   Case 1:19-mj-01101-JO Document 1 Filed 11/20/19 Page 8 of 40 PageID #: 8



             b. Technical requirements: Computers can be configured in several different
                ways, featuring a variety of different operating systems, application
                software, and configurations. Therefore, searching them sometimes
                requires tools or knowledge that may not be present on the search site. The
                vast array of computer hardware and software available makes it difficult
                to know before a search what tools or knowledge will be required to
                analyze the system and its data on the Premises. However, taking the
                storage media off-site and reviewing it in a controlled environment will
                allow its examination with the proper tools and knowledge.

             c. Variety of forms of electronic media: Records sought under this warrant
                could be stored in a variety of storage media formats that may require off-
                site reviewing with specialized forensic tools.

       18.      Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit seizing, imaging or otherwise

copying storage media that reasonably appear to contain some or all of the evidence

described in the warrant. At the current time, we do not have resources in place to image

the COMPUTER and HARD DRIVE at the SUBJECT PREMISES. Nonetheless, if the

Court issues the seizure warrant requested, the United States will take custody of the

COMPUTER and HARD DRIVE, will image the devices, and then return them to

Eugene Lantsman.




                                                8
   Case 1:19-mj-01101-JO Document 1 Filed 11/20/19 Page 9 of 40 PageID #: 9



                                    CONCLUSION

      19.    I submit that this affidavit supports probable cause for a warrant to search

the SUBJECT PREMISES described in Attachment A and seize the COMPUTER AND

HARD DRIVE as described in Attachment B.

                                                  Respectfully submitted,

                                                     S/ Christopher Rommeney
                                                  ______________________________
                                                  CHRISTOPHER R. ROMMENEY
                                                  Special Agent
                                                  Department of Homeland Security
                                                  Homeland Security Investigations

Subscribed and sworn to before me
this 20th day of November, 2019


S/ James Orenstein
THE HONORABLE JAMES ORENSTEIN
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK




                                             9
  Case 1:19-mj-01101-JO Document 1 Filed 11/20/19 Page 10 of 40 PageID #: 10



                                    ATTACHMENT A

                                  Property to be Searched

              The SUBJECT PREMISES is a single-family condominium unit and

associated storage unit located at 950 72nd Street, Apt. 2A, Brooklyn, NY 11228 (the “950

Address”). The 950 Address is a brown and white colored three (3) floor condominium

building located on 72nd Street between 10th Avenue and Fort Hamilton Parkway. The

condominium unit is located on the second floor and the storage unit is located in the cellar.

There are stairs leading up to the second floor where the SUBJECT PREMISES’s residential

unit door is located. A front porch is attached to the SUBJECT PREMISES. The number

“950” appears on the front of the second floor balcony. The front door to the SUBJECT

PREMISES is white with windows on the top of the door, and is the left one of the two doors

located on the second floor of the 950 Address. The SUBJECT PREMISES door bears a

visible lock. A photograph of the building containing the SUBJECT PREMISES is provided

below:
  Case 1:19-mj-01101-JO Document 1 Filed 11/20/19 Page 11 of 40 PageID #: 11



                                     ATTACHMENT B

                                    Property to be Seized

       1.     All records relating to, and instrumentalities of, violations of 16 U.S.C. §§

1538, 3372(a)(2)(A) and 3372(d), and 18 U.S.C. §§ 371, 554 and 1956, those violations

including acts by Eugene Lantsman, Leonid Lantsman and Arms and Antiques Inc. and

occurring after April 19, 2015, including:

            a. a computer housed in a “Cooler Master” brand housing tower and
               bearing the bar code RC912KKN11131500811; and

            b. a 1 Terabyte Western Digital WD10EALX Hard Drive bearing the
               serial number WCATR9321079 (the “HARD DRIVE”).
Case 1:19-mj-01101-JO Document 1 Filed 11/20/19 Page 12 of 40 PageID #: 12




                 ATTACHMENT C
Case 1:19-mj-01101-JO Document 1 Filed 11/20/19 Page 13 of 40 PageID #: 13
Case 1:19-mj-01101-JO Document 1 Filed 11/20/19 Page 14 of 40 PageID #: 14
Case 1:19-mj-01101-JO Document 1 Filed 11/20/19 Page 15 of 40 PageID #: 15
Case 1:19-mj-01101-JO Document 1 Filed 11/20/19 Page 16 of 40 PageID #: 16
Case 1:19-mj-01101-JO Document 1 Filed 11/20/19 Page 17 of 40 PageID #: 17
Case 1:19-mj-01101-JO Document 1 Filed 11/20/19 Page 18 of 40 PageID #: 18
Case 1:19-mj-01101-JO Document 1 Filed 11/20/19 Page 19 of 40 PageID #: 19
Case 1:19-mj-01101-JO Document 1 Filed 11/20/19 Page 20 of 40 PageID #: 20
Case 1:19-mj-01101-JO Document 1 Filed 11/20/19 Page 21 of 40 PageID #: 21
Case 1:19-mj-01101-JO Document 1 Filed 11/20/19 Page 22 of 40 PageID #: 22
Case 1:19-mj-01101-JO Document 1 Filed 11/20/19 Page 23 of 40 PageID #: 23
Case 1:19-mj-01101-JO Document 1 Filed 11/20/19 Page 24 of 40 PageID #: 24
Case 1:19-mj-01101-JO Document 1 Filed 11/20/19 Page 25 of 40 PageID #: 25
Case 1:19-mj-01101-JO Document 1 Filed 11/20/19 Page 26 of 40 PageID #: 26
Case 1:19-mj-01101-JO Document 1 Filed 11/20/19 Page 27 of 40 PageID #: 27
Case 1:19-mj-01101-JO Document 1 Filed 11/20/19 Page 28 of 40 PageID #: 28
Case 1:19-mj-01101-JO Document 1 Filed 11/20/19 Page 29 of 40 PageID #: 29
Case 1:19-mj-01101-JO Document 1 Filed 11/20/19 Page 30 of 40 PageID #: 30
Case 1:19-mj-01101-JO Document 1 Filed 11/20/19 Page 31 of 40 PageID #: 31
Case 1:19-mj-01101-JO Document 1 Filed 11/20/19 Page 32 of 40 PageID #: 32




                 ATTACHMENT D
  Case 1:19-mj-01101-JO Document 1 Filed 11/20/19 Page 33 of 40 PageID #: 33



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
IN THE MATTER OF THE SEARCH OF:                                  MEMORANDUM
THE PREMISES KNOWN AND                                           AND ORDER
DESCRIBED AS 950 72ND STREET, APT.
#2A AND ASSOCIATED STORAGE UNIT,                                 19-MC-10749 JO)
BROOKLYN, NEW YORK 11228 AND
INSIDE ANY LOCKED AND CLOSED
ITEMS CONTAINED THEREIN.
----------------------------------------------------------X

James Orenstein, Magistrate Judge:

         The government has applied for a warrant to search the premises described in the caption. I

write briefly to explain my decision to grant the application in part and deny it in part.

         The supporting affidavit of the investigative agent supplies probable cause to believe that the

premises is the home of one of two individuals who have occasionally engaged in conduct violative

of statutes that prohibit trafficking in endangered species of wildlife and related offenses. The

affidavit also supplies probable cause to believe that the suspects have engaged in that conduct in

two locations: the subject premises, and the other subject's home in another district. The affidavit

further supplies probable cause to believe that the suspects operate a web site and process their

alleged unlawful transactions through email communications, thus making it likely that there are

computers and electronic storage media somewhere that contain records that would constitute

evidence of the offenses under investigation.

         However, the affidavit does not include any allegation that the suspect keeps any such

computers or storage media in the subject premises. The lack of such an assertion is particularly

telling because the affiant recounts in detail his interview of the suspect who resides in the subject

premises. See Affidavit ¶¶ 19-30, 50. The suspect provided details about

         •        the number of relevant transactions;

         •        the history of the company through which he conducts them;
    Case 1:19-mj-01101-JO Document 1 Filed 11/20/19 Page 34 of 40 PageID #: 34



          •       the vendor who provides web hosting service for the company;

          •       the business email address that he and the other suspect share;

          •       the fact that the suspects store inventory for the business at both of their premises;

          •       the methods of payment for the company's sales;

          •       where and when he obtained a particular contraband item, which he then stored in
                  the subject premises;

          •       how he came to sell the latter contraband item; and

          •       his knowledge of the characteristics of the contraband.

See id. The affidavit does not include anything to suggest that the suspect, who was apparently willing

to disclose a great deal of information about his business, including its use of electronic

communications, reported having any computer or electronic storage media in the subject premises. 1

          The affidavit likewise includes no information that law enforcement often provides in

comparable circumstances to show that particular electronic communications originated from a

particular location. There is no mention of analysis of the internet protocol address associated with

pertinent emails, nor of any subscriber records suggesting that the suspect has any internet service at

the subject premises. In light of the fact that the investigation has revealed that the two suspects

share the same email account, there is simply no way to determine that it is probable that the subject

premises currently houses any electronic devices, or that it ever did.

          Indeed, the affiant not only fails to demonstrate probable cause to believe that there are any

computers or electronic storage media in the subject premises, he explicitly acknowledges that he

does not know if there are. In a section entitled "Computers and Electronic Storage," Aff. at 13, the

affiant includes a paragraph with the heading, "Probable cause." The first sentence of that paragraph



1
    If the suspect did provide such information, I will consider a renewed application that includes it.
                                                     2
  Case 1:19-mj-01101-JO Document 1 Filed 11/20/19 Page 35 of 40 PageID #: 35



posits "that if a computer or storage medium is found on the SUBJECT PREMISES, there is

probable cause to believe that evidence of the Subject Offenses will be stored on [it]" and then

explains the reasons for that belief. I wholly agree that if a computer or storage device is there, it

may have relevant records stored on it. But that does not establish probable cause to believe that a

computer or storage device will be found in a search of the subject premises. Moreover, as explained

below, it is also possible that any computer or storage device in the premises will have nothing

relevant at all.

           The affiant reports that the suspect who lives in the subject premises shares that home with

another person. Id. ¶ 56. He further acknowledges that "it is possible that the SUBJECT PREMISES

will contain storage media that are predominantly used, and perhaps owned, by persons who are not

suspected of a crime." Id. The affiant goes on to write that "To the extent that it can be established

that computers or storage media are owned and used exclusively by [the person who shares the

suspect's home], they will not be seized." Id. The affiant does not report how, or by whom, that

determination will be made or what the agents executing the warrant will do if they are unsure. The

affiant thus appears to propose that law enforcement personnel, rather than a neutral magistrate, will

determine whether there is probable cause to seize and then search a computer or storage device

found in the subject premises. The Fourth Amendment does not commit such a determination to an

officer.

           The court need not (and cannot) authorize a search based on speculation. Instead, the

government may conduct a search of the premises for paper records and other physical evidence or

instrumentalities of the offenses under investigation (see Aff. Attachment B, item 1) and then, if it

discovers electronic devices, return to the court seeking a warrant to search those devices.



                                                     3
  Case 1:19-mj-01101-JO Document 1 Filed 11/20/19 Page 36 of 40 PageID #: 36



       For the reasons set forth above, I grant the warrant application in part and deny it in part.

Should the government seek review of this decision by the miscellaneous district judge, I respectfully

direct it to immediately provide that judge with a copy of this memorandum.

       SO ORDERED.

Dated: Brooklyn, New York
       November 14, 2019

                                                                     /s/
                                                               James Orenstein
                                                               U.S. Magistrate Judge




                                                  4
Case 1:19-mj-01101-JO Document 1 Filed 11/20/19 Page 37 of 40 PageID #: 37




                 ATTACHMENT E
Case 1:19-mj-01101-JO Document 1 Filed 11/20/19 Page 38 of 40 PageID #: 38
Case 1:19-mj-01101-JO Document 1 Filed 11/20/19 Page 39 of 40 PageID #: 39
Case 1:19-mj-01101-JO Document 1 Filed 11/20/19 Page 40 of 40 PageID #: 40
